Case: 20-1456   Document: 54 Page:
        Case 1:16-cv-11950-MLW     1  Date
                               Document 111 Filed:
                                             Filed07/01/2021   Entry
                                                   07/01/21 Page 1 ofID:
                                                                      28 6431774




              United States Court of Appeals
                           For the First Circuit


 No. 20-1456

                   CONSERVATION LAW FOUNDATION, INC.,

                           Plaintiff, Appellant,

                                      v.

     EXXON MOBIL CORPORATION, EXXONMOBIL OIL CORPORATION, EXXONMOBIL
                            PIPELINE COMPANY,

                          Defendants, Appellees.


              APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS

                [Hon. Mark L. Wolf, U.S. District Judge]


                                    Before

                           Howard, Chief Judge,
                         Thompson, Circuit Judge,
                           and Katzmann,* Judge.


      Ian David Coghill, with whom Christopher M. Kilian,
 Conservation Law Foundation, Allan Kanner, and Kanner & Whiteley,
 LLC were on brief, for appellant.
      William Thomas Marks, with whom Theodore V. Wells, Jr., Daniel
 J. Toal, Jamie D. Brooks, Kannon K. Shanmugam, William T. Marks,
 Paul, Weiss, Rifkind, Wharton & Garrison LLP, Deborah E. Barnard,
 Jessica R. Early, and Holland & Knight LLP were on brief, for
 appellees.




 *  Of the United States Court of International Trade, sitting by
 designation.
Case: 20-1456   Document: 54 Page:
        Case 1:16-cv-11950-MLW     2  Date
                               Document 111 Filed:
                                             Filed07/01/2021   Entry
                                                   07/01/21 Page 2 ofID:
                                                                      28 6431774




                                July 1, 2021
Case: 20-1456   Document: 54 Page:
        Case 1:16-cv-11950-MLW     3  Date
                               Document 111 Filed:
                                             Filed07/01/2021   Entry
                                                   07/01/21 Page 3 ofID:
                                                                      28 6431774



             THOMPSON, Circuit Judge.        Conservation Law Foundation,

 a not-for-profit organization focusing on the conservation and

 protection of New England's environment, has filed suit against

 ExxonMobil Corporation, ExxonMobil Oil Corporation, and ExxonMobil

 Pipeline Company (collectively, "ExxonMobil").              The Foundation's

 complaint alleges violations of the Clean Water Act ("CWA"), 33

 U.S.C. § 1251 et seq., and the Resource Conservation and Recovery

 Act ("RCRA"), 42 U.S.C. § 6901 et seq., at ExxonMobil's petroleum

 storage   and   distribution     terminal    in    Everett,   Massachusetts.

 After denying in part ExxonMobil's motion to dismiss, the district

 court granted ExxonMobil's motion to stay proceedings under the

 so-called doctrine of primary jurisdiction, a doctrine "concerned

 with   promoting    proper    relationships       between   the   courts   and

 administrative     agencies     charged     with    particular     regulatory

 duties," so that the U.S. Environmental Protection Agency ("EPA")

 could weigh in.      United States v. W. Pac. R.R., 352 U.S. 59, 63

 (1956).    The case has remained stayed ever since.           The Foundation

 appealed the stay order, maintaining that the district court erred

 because, in the context of this case, the doctrine of primary

 jurisdiction is inapt.       ExxonMobil, on the other hand, argues that

 the district court correctly applied the doctrine, but that even

 if it did not we lack appellate jurisdiction to review the stay




                                     - 3 -
Case: 20-1456   Document: 54 Page:
        Case 1:16-cv-11950-MLW     4  Date
                               Document 111 Filed:
                                             Filed07/01/2021   Entry
                                                   07/01/21 Page 4 ofID:
                                                                      28 6431774



 order.1     For the following reasons, we find that we do have

 appellate jurisdiction to review the order and, upon that review,

 that the district court improperly stayed the case.

                               I.   Background

                               A.   The Permit

             Pursuant to a permit issued by EPA under the National

 Pollutant Discharge Elimination System program, see 33 U.S.C.

 § 1342(a), ExxonMobil may discharge stormwater, groundwater, and

 certain other waters (such as potable water used to wash trucks or

 garage floors) from its Everett terminal into the Island End River,

 a small tributary of Boston's Mystic River.           See City of Taunton

 v. EPA, 895 F.3d 120, 124 (1st Cir. 2018) (explaining the permit

 process more).     ExxonMobil's permit originally became effective on


 1  It is often remarked that jurisdiction is "a word of many, too
 many, meanings." Fort Bend Cty. v. Davis, 139 S. Ct. 1843, 1848
 (2019) (quoting Kontrick v. Ryan, 540 U.S. 443, 454 (2004)). This
 case requires us to discuss two of the word's uses. The first,
 the doctrine of primary jurisdiction, is a bit of a misnomer.
 "Properly understood, the doctrine is not jurisdictional per se,
 but rather is a means of procuring 'harmony, efficiency, and
 prudence' in areas of overlapping judicial and administrative
 concern." Nat'l Tank Truck Carriers, Inc. v. Burke, 608 F.2d 819,
 821 (1st Cir. 1979) (quoting Mashpee Tribe v. New Seabury Corp.,
 592 F.2d 575, 580 n.1 (1st Cir. 1979)); see also United States v.
 Lahey Clinic Hosp., Inc., 399 F.3d 1, 18 (1st Cir. 2005)
 (explaining that the primary jurisdiction doctrine "does not
 implicate the subject matter jurisdiction of the federal court"
 (quoting P.R. Mar. Shipping Auth. v. Fed. Mar. Comm'n, 75 F.3d 63,
 67 (1st Cir. 1996))).    By contrast, when it comes to appellate
 jurisdiction, a court of appeals "must verify [that] it has that
 jurisdiction before addressing the merits of any appeal." Conille
 v. Council 93, Am. Fed'n of State, Cty. & Mun. Emps., 935 F.3d 1,
 5 (1st Cir. 2019).


                                     - 4 -
Case: 20-1456   Document: 54 Page:
        Case 1:16-cv-11950-MLW     5  Date
                               Document 111 Filed:
                                             Filed07/01/2021   Entry
                                                   07/01/21 Page 5 ofID:
                                                                      28 6431774



 January 1, 2009 and superseded a prior permit issued in March 2000.

 EPA later modified the permit.           Permits issued under the National

 Pollutant Discharge Elimination System program may not exceed five

 years, so ExxonMobil's permit for the Everett terminal expired on

 January 1, 2014.         See 33 U.S.C. § 1342(a)(3), (b)(1)(B).                   By

 regulation,       however,    the    conditions   of     an   EPA-issued    permit

 "continue in force" until the effective date of a new permit if,

 as here, the permittee has submitted a timely application and

 through no fault of its own a new permit has not yet issued.                     40

 C.F.R. § 122.6(a); 5 U.S.C. § 558 ("When the licensee has made

 timely and sufficient application for a renewal or a new license

 in accordance with agency rules, a license with reference to an

 activity     of   a   continuing      nature   does    not    expire   until     the

 application has been finally determined by the agency.").                  EPA has

 yet to act on ExxonMobil's application, so the conditions of the

 prior permit remain in effect.

                              B.   Procedural History

              In September 2016, the Foundation filed this action

 under the citizen suit provisions of the CWA, 33 U.S.C. § 1365,

 and RCRA, 42 U.S.C. § 6972.              The operative complaint contains

 principally two sets of allegations:              first, that ExxonMobil has

 failed to comply with its discharge permit and thus violated the

 CWA;   and    second,    that       ExxonMobil    "has    contributed      and   is

 contributing to past and present handling, storage, treatment,


                                        - 5 -
Case: 20-1456   Document: 54 Page:
        Case 1:16-cv-11950-MLW     6  Date
                               Document 111 Filed:
                                             Filed07/01/2021   Entry
                                                   07/01/21 Page 6 ofID:
                                                                      28 6431774



 transportation, or disposal of solid and hazardous wastes which

 may present an imminent and substantial endangerment to health or

 the environment in violation of RCRA."

             In March 2019, after hearing argument on ExxonMobil's

 motion to dismiss, the district court granted the motion as to

 three of the fifteen counts in the complaint but denied the motion

 as to the others.        All but one of the surviving counts allege

 violations of the CWA.         Some of those counts allege ExxonMobil

 violated    the   CWA   by   discharging     pollutants    from   the    Everett

 terminal in excess of the limits set out in the permit or in

 violation of Massachusetts Surface Water Quality Standards, which

 itself violates the permit.       Another count alleges that ExxonMobil

 violated the CWA by failing to develop, implement, and maintain a

 Storm Water Pollution Prevention Plan ("stormwater plan") that is

 designed to reduce or prevent the discharge of pollutants in

 stormwater while accounting for harsher precipitation events and

 increased    flooding    generally    attributable        to   climate    change

 ("climate change factors").        Other counts allege that ExxonMobil

 violated the CWA by failing to prepare the stormwater plan "in

 accordance with good engineering practices" as required by the

 permit since it did not account for the climate change factors,

 or because the stormwater plan failed to "identify potential

 sources of pollution that may reasonably be expected to affect the

 quality" of the stormwater discharges, as required by the permit,


                                      - 6 -
Case: 20-1456   Document: 54 Page:
        Case 1:16-cv-11950-MLW     7  Date
                               Document 111 Filed:
                                             Filed07/01/2021   Entry
                                                   07/01/21 Page 7 ofID:
                                                                      28 6431774



 since the stormwater plan did not account for the climate change

 factors.     Still more counts allege ExxonMobil violated the CWA

 because, in violation of the permit, the stormwater plan failed to

 "describe and ensure implementation of practices which will be

 used to reduce the pollutants and assure compliance with this

 permit"    and   also   fails   to     identify   "all   pollutant    sources"

 including "all areas where spills . . . could occur" and the

 "expected    drainage"   for    each    of   those   pollutants,     since   the

 stormwater plan did not account for the climate change factors.

 Another count alleges that ExxonMobil violated the CWA because,

 among other reasons, the stormwater plan did not contain "spill

 prevention and response procedures," as required by the permit,

 which accounted for the climate change factors.               Another count

 alleges a CWA violation because the permit required ExxonMobil to

 report any relevant facts it either did not previously submit or

 that it submitted incorrectly, and that ExxonMobil failed to do so

 as to facts relating to the climate change factors.           Another count

 describes a similar obligation as to the stormwater plan and

 alleges that ExxonMobil failed to amend or update the stormwater

 plan with information relating to the climate change factors.                 It

 also alleges that ExxonMobil failed to "properly operate and

 maintain" the Everett terminal or to "take all reasonable steps to

 minimize" certain discharges having "a reasonable likelihood of

 adversely affecting human health or the environment" (in violation


                                      - 7 -
Case: 20-1456   Document: 54 Page:
        Case 1:16-cv-11950-MLW     8  Date
                               Document 111 Filed:
                                             Filed07/01/2021   Entry
                                                   07/01/21 Page 8 ofID:
                                                                      28 6431774



 of the permit) since it did not account for the climate change

 factors.    The complaint also alleges that ExxonMobil made certain

 certifications that were improper for many of the reasons already

 discussed, in violation of the permit.

             The final count relates to RCRA.              It alleges that

 ExxonMobil violated –– and continues to violate -- RCRA at its

 Everett    terminal    because    it     "has   contributed    or . . .    is

 contributing to the past or present handling, storage, treatment,

 transportation, or disposal of any solid or hazardous waste which

 may present an imminent and substantial endangerment to health or

 the environment" largely because it has failed to account for the

 climate change factors.        42 U.S.C. § 6972(a)(1)(B).

             The   Foundation     seeks   injunctive   relief    to   prevent

 further violations of the CWA and RCRA as well as declaratory

 relief under the CWA.      It also seeks civil penalties amounting to

 tens of thousands of dollars per day per violation for each day

 starting in 2009.       Finally, it seeks costs of the litigation,

 including attorney and expert witness fees, and all other relief

 permitted by law.

             After the district court ruled on the motion to dismiss,

 ExxonMobil moved to stay the case under the doctrine of primary

 jurisdiction until EPA issued a decision on ExxonMobil's pending

 permit renewal application for the Everett terminal.             ExxonMobil

 maintained that EPA's decision would likely resolve "most, if not


                                     - 8 -
Case: 20-1456   Document: 54 Page:
        Case 1:16-cv-11950-MLW     9  Date
                               Document 111 Filed:
                                             Filed07/01/2021   Entry
                                                   07/01/21 Page 9 ofID:
                                                                      28 6431774



 all, of the disputed issues" in the case.               The district court

 granted ExxonMobil's motion.          Conservation Law Found., Inc. v.

 ExxonMobil Corp., 448 F. Supp. 3d 7, 12 (D. Mass. 2020).                 While

 recognizing that the doctrine of primary jurisdiction "must be

 applied   sparingly,    especially     in    citizen   suits    authorized    by

 Congress,"    it   reasoned   that    this    case   involved    "a   rare   set

 circumstances" justifying application of the doctrine.                 Id.   We

 will detail its reasoning as it pertains to our analysis later.

              The Foundation timely appealed the stay order.

                               II.    Discussion

                        A.   Appellate Jurisdiction

              The parties dispute whether we even have jurisdiction to

 hear this case.        Generally speaking, we only have appellate

 jurisdiction to review "final decisions of the district courts."

 28 U.S.C. § 1291; see Commonwealth Sch., Inc. v. Commonwealth Acad.

 Holdings LLC, 994 F.3d 77, 82 (1st Cir. 2021).           A district court's

 order is final if it "ends the litigation on the merits and leaves

 nothing for the court to do but execute the judgment."                Caribbean

 Mgmt. Grp., Inc. v. Erikon LLC, 966 F.3d 35, 40 (1st Cir. 2020)

 (quoting Whitfield v. Municipality of Fajardo, 564 F.3d 40, 45

 (1st Cir. 2009)).       That might seem like an uneasy match for an

 order granting a stay -- the decision we are asked to review --

 since a stay is the "postponement or halting of a proceeding."

 Stay, Black's Law Dictionary (11th ed. 2019).            Indeed, "most stay


                                      - 9 -
Case: 20-1456   Document: 54 Page:
        Case 1:16-cv-11950-MLW     10
                               Document Date
                                        111 Filed: 07/01/2021PageEntry
                                             Filed 07/01/21       10 ofID:
                                                                        28 6431774



  orders do not constitute final appealable decisions within the

  meaning of 28 U.S.C. § 1291."             Nat'l R.R. Passenger Corp. v.

  Providence & Worcester R.R. Corp., 798 F.2d 8, 9 (1st Cir. 1986).

              Sometimes, however, a stay bears "special features . . .

  that make the district court's action something other than what it

  seems," not just "an ordinary postponement of court action."

  Hartford Fin. Sys., Inc. v. Fla. Software Servs., Inc., 712 F.2d

  724, 726 (1st Cir. 1983) (Breyer, J.).          The Foundation argues that

  this case entails such a stay, because the stay order has rendered

  the Foundation "effectively-out-of-court."                 See Moses H. Cone

  Mem'l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 10 (1983).               The

  Foundation focuses on the length of the stay, emphasizing that the

  case has been pending since 2016, that the district court granted

  the stay on March 21, 2020, and that the district court's order

  stayed the case indefinitely pending issuance of a new permit by

  EPA (though the district court set a check-in date for over a year-

  and-a-half after its order (November 1, 2021)).

              ExxonMobil    tells   us    that   the   key   consideration   for

  determining whether a stay order renders a party "effectively out

  of court" is not the indefiniteness of the stay but whether the

  stay "require[s] all or an essential part of the federal suit to

  be litigated in a state forum" or some other forum.            Moses H. Cone,

  460 U.S. at 10 n.11.         Several "effectively-out-of-court" cases

  have   focused    on   situations      where   the   federal    court   stayed


                                      - 10 -
Case: 20-1456   Document: 54 Page:
        Case 1:16-cv-11950-MLW     11
                               Document Date
                                        111 Filed: 07/01/2021PageEntry
                                             Filed 07/01/21       11 ofID:
                                                                        28 6431774



  proceedings while a state court was resolving an identical issue

  and where the state court's judgment would have bound the parties

  in the federal litigation.        See In re Urohealth Sys., Inc., 252

  F.3d 504, 507 (1st Cir. 2001) (citing Moses H. Cone, 460 U.S. at

  10 & n.11); Quackenbush v. Allstate Ins., 517 U.S. 706, 713 (1996)

  (explaining that the stay order in Moses H. Cone was appealable

  because the stay "put the litigants 'effectively out of court,'

  and because its effect was 'precisely to surrender jurisdiction of

  a federal suit to a state court'" (quoting Moses H. Cone, 460 U.S.

  at 10 n.11)).        In those situations, a party would lose the

  opportunity to litigate that same issue in federal court.

              As ExxonMobil acknowledges, however, that is not the

  only circumstance our circuit has recognized as rendering a party

  "effectively out of court."         See Rojas-Hernandez v. P.R. Elec.

  Power Auth., 925 F.2d 492, 495 (1st Cir. 1991) ("[W]e note that

  this Court has not interpreted the appealability rule in Moses H.

  Cone to turn solely on the preclusive effects of the state court

  judgment.").    Indeed, the approach we have taken -- treating stay

  orders that impose lengthy or indefinite delays as appealable as

  final orders under § 1291, even absent any risk that another

  proceeding will have res judicata effect on the federal case, id.




                                     - 11 -
Case: 20-1456   Document: 54 Page:
        Case 1:16-cv-11950-MLW     12
                               Document Date
                                        111 Filed: 07/01/2021PageEntry
                                             Filed 07/01/21       12 ofID:
                                                                        28 6431774



  -- is the approach adopted by several courts of appeals to have

  considered the issue.2

              In   Rojas-Hernandez,     for    example,      which   is    binding

  precedent in our circuit, there was ambiguity about whether the

  appellant was a party to state-court proceedings which concerned

  an issue identical to one he had initiated litigation on in federal

  court. 925 F.2d at 494–95. Accordingly, there was ambiguity about

  whether the state-court judgment there would have had preclusive

  effect in the federal-court proceedings.           Id.     And if the state-

  court   judgment   were   not   binding     in   federal    court,      then   the

  appellant would not be "effectively out of court" in the way

  ExxonMobil suggests is necessary, because the appellant would get




  2  The Second, Fifth, Ninth, Eleventh, and Federal Circuits agree
  that stay orders imposing lengthy or indefinite delays are
  appealable as final orders under § 1291. See King v. Cessna
  Aircraft Co., 505 F.3d 1160, 1165 (11th Cir. 2007) (holding that
  "a stay order that is immoderate and involves a protracted and
  indefinite period of delay is final and appealable under 28 U.S.C.
  § 1291"); see also XPO Logistics, Inc. v. Elliott Cap. Advisors,
  LP, 673 F. App'x 85, 86 (2d Cir. 2016) (unpublished); Occidental
  Chem. Corp. v. La. Pub. Serv. Comm'n, 810 F.3d 299, 307-09 (5th
  Cir. 2016); Stanley v. Chappell, 764 F.3d 990, 995 (9th Cir. 2014);
  Spread Spectrum Screening LLC v. Eastman Kodak Co., 657 F.3d 1349,
  1354 (Fed. Cir. 2011). But see Crystal Clear Commc'ns v. Sw. Bell
  Tel. Co., 415 F.3d 1171, 1176 (10th Cir. 2005) (explaining that,
  "[i]f a stay merely delays litigation and does not effectively
  terminate proceedings, it is not considered a final decision");
  see also Strausser v. Twp. of Forks, 460 F. App'x 115, 119 (3d
  Cir. 2012).    Other circuits have not yet articulated a clear
  position on this query. See, e.g., Clark v. Adams, 300 F. App'x
  344, 351 (6th Cir. 2008) (unpublished); Phyllis Schlafly Revocable
  Tr. v. Cori, 924 F.3d 1004, 1010 (8th Cir. 2019); Belize Soc. Dev.
  Ltd. v. Gov't of Belize, 668 F.3d 724, 730 (D.C. Cir. 2012).


                                     - 12 -
Case: 20-1456   Document: 54 Page:
        Case 1:16-cv-11950-MLW     13
                               Document Date
                                        111 Filed: 07/01/2021PageEntry
                                             Filed 07/01/21       13 ofID:
                                                                        28 6431774



  to    litigate    his     entire     case   in   federal    court   after    all.

  Nevertheless, we found we had jurisdiction in Rojas-Hernandez

  because   the     appellant    was    "effectively    out    of   court"    for   a

  different reason:         "the indefinite unnecessary delay inherent in

  the stay order."        Id. at 495 (quoting Nat'l R.R. Passenger Corp.,

  798 F.2d at 10).        Even though the state court had set a trial date,

  we determined that the appellant was subject to an indefinite

  delay:

              The stay in this case . . . [creates] a delay
              tied not into the usual considerations of the
              federal court's calendar but rather to those
              arising   in   the   state  proceeding. . . .
              Whether or not the trial in the commonwealth
              court takes place in the near future, [as
              scheduled,] plaintiff's trial has already been
              delayed almost a year since the entry of the
              district court order . . . , and further
              delays may arise while an opinion is awaited
              and an appeal taken.

  Id.   We also recognized that if the state-court proceedings turned

  out not to be binding (as we had assumed), then the stay would not

  even have preserved any judicial resources.                Id.

              We think the situation here mirrors that in Rojas-

  Hernandez.       See, e.g., Occidental Chem. Corp. v. La. Pub. Serv.

  Comm'n, 810 F.3d 299, 307 (5th Cir. 2016) (finding that a decision

  to stay a case under the primary jurisdiction doctrine rendered

  the plaintiff "effectively out of court" where the agency had taken

  no action since the entrance of the stay and, after nearly two

  years, there was "no indication" of when it might take action);


                                         - 13 -
Case: 20-1456   Document: 54 Page:
        Case 1:16-cv-11950-MLW     14
                               Document Date
                                        111 Filed: 07/01/2021PageEntry
                                             Filed 07/01/21       14 ofID:
                                                                        28 6431774



  Johnson & Johnson, Inc. v. Wallace A. Erickson & Co., 627 F.2d 57,

  62 (7th Cir. 1980) (taking a similar approach in a case where the

  court ordered plaintiff to initiate patent reissue proceedings

  with the PTO and stayed patent infringement case pending resolution

  of   those   proceedings,     resulting     in   delay    that   was   for    an

  "indefinite period, and possibly forever").              ExxonMobil tries to

  distinguish this case on the facts, pointing out that EPA has

  represented that the agency is trying to issue a new permit by

  October 2021.     Even if EPA can deliver by its proposed issuance

  date    (over    eight    years    since     ExxonMobil      submitted       its

  application), the Foundation will have endured the stay for over

  a year and a half.       This is so even though the district court is

  requiring the parties in November 2021 to report their views on

  whether the stay should be lifted if EPA has not by that point

  issued the permit.       ExxonMobil contends that this check-in date

  makes the delay not so "indefinite," but the mere fact that the

  district court may reconsider its stay order after over a year and

  a half does not mean that the stay's duration is definite for

  purposes of our appellate jurisdiction.             But see Cheyney State

  Coll. Faculty v. Hufstedler, 703 F.2d 732, 735–36 (3d Cir. 1983)

  (concluding a stay order was not indefinite where the district

  court asked for an update on administrative proceedings within

  ninety days and where the district court agreed to reconsider its

  order on that date).


                                     - 14 -
Case: 20-1456   Document: 54 Page:
        Case 1:16-cv-11950-MLW     15
                               Document Date
                                        111 Filed: 07/01/2021PageEntry
                                             Filed 07/01/21       15 ofID:
                                                                        28 6431774



                ExxonMobil    maintains        that    we    should       render        a    party

  "effectively out of court" due to "indefinite" delay in more

  limited    circumstances,       such    as    where       there       is   not    even       the

  possibility of an eventual return to federal court.                              See, e.g.,

  Crystal Clear Commc'ns, Inc. v. Sw. Bell Tel. Co., 415 F.3d 1171,

  1177 (10th Cir. 2005) (explaining that a party was not "effectively

  out of court" since the "referral of a discrete issue to a federal

  agency under the doctrine of primary jurisdiction leaves open the

  possibility of an eventual return to federal court"). Our caselaw,

  however,   espouses     a   broader     view        --    in    Rojas-Hernandez,             for

  example,   we    contemplated     that       the    appellant         would      eventually

  return to federal court, 925 F.2d at 495 -- and, subject to only

  rare exceptions, we are bound by our circuit's prior decisions,

  see United States v. Barbosa, 896 F.3d 60, 74 (1st Cir. 2018).

                For an indefinite stay to confer appellate jurisdiction

  under § 1291, the stay must also be unnecessary.                           See Miccosukee

  Tribe of Indians of Fla. v. S. Fla. Water Mgmt. Dist., 559 F.3d

  1191, 1197 (11th Cir. 2009) (explaining that suspended-animation

  stays   are    appealable    when      they    are       "pending       the     outcome      of

  proceedings      that   [are]     unlikely          to    control          or    to       narrow

  substantially     the   claims    or    unresolved             issues      in   the       stayed

  lawsuit");      Rojas-Hernandez,       925     F.2d       at    495     (describing          the

  appellant as effectively-out-of-court because of the "indefinite

  unnecessary delay inherent in the stay order" (quoting Nat'l R.R.


                                         - 15 -
Case: 20-1456   Document: 54 Page:
        Case 1:16-cv-11950-MLW     16
                               Document Date
                                        111 Filed: 07/01/2021PageEntry
                                             Filed 07/01/21       16 ofID:
                                                                        28 6431774



  Passenger Corp., 798 F.2d at 10)).        That requires us to review the

  likely outcome of the stay, an approach that "contrasts with the

  usual situation in which we first ascertain that jurisdiction

  exists and only then proceed to the merits."           Cheyney State Coll.

  Faculty, 703 F.2d at 735.           We will explain why the stay is

  unnecessary in the next section.

              Accordingly, we find that we have jurisdiction to hear

  this appeal.3

                              B.   The Stay Order

              The district court granted ExxonMobil's motion for a

  stay under the doctrine of primary jurisdiction.             As we mentioned

  earlier,   the   doctrine    "applies    where   a   claim    is   originally

  cognizable in the courts, and comes into play whenever enforcement

  of the claim requires the resolution of issues which, under a

  regulatory scheme, have been placed within the special competence


  3  The Foundation provides two alternative bases for hearing this
  case. First, it argues that the stay order is final because it
  falls within the collateral order doctrine laid out in Cohen v.
  Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).      Second, it
  argues that we have jurisdiction under 28 U.S.C. § 1651 to issue
  a writ of mandamus, a "'drastic and extraordinary' remedy 'reserved
  for really extraordinary causes.'" Cheney v. U.S. Dist. Ct. for
  D.C., 542 U.S. 367, 380 (2004) (quoting Ex parte Fahey, 332 U.S.
  258, 259–260 (1947)). Because we find appellate jurisdiction over
  the stay order because the Foundation is "effectively out of
  court," we need not discuss these alternatives further. See, e.g.,
  Moses H. Cone, 460 U.S. at 8 n.6 ("[A] court of appeals has no
  occasion to engage in extraordinary review by mandamus 'in aid of
  [its] jurisdictio[n],' 28 U.S.C. § 1651, when it can exercise the
  same review by a contemporaneous ordinary appeal." (second and
  third alterations in original)).


                                     - 16 -
Case: 20-1456   Document: 54 Page:
        Case 1:16-cv-11950-MLW     17
                               Document Date
                                        111 Filed: 07/01/2021PageEntry
                                             Filed 07/01/21       17 ofID:
                                                                        28 6431774



  of an administrative body."         W. Pac. R.R., 352 U.S. at 64.           The

  doctrine guides a court in deciding when those issues should be

  resolved in the first instance by the agency.             See PHC, Inc. v.

  Pioneer Healthcare, Inc., 75 F.3d 75, 80 (1st Cir. 1996).                   The

  doctrine    exists     to   promote     "national     uniformity      in    the

  interpretation and application of a federal regulatory regime" and

  "to avoid the possibility that a court's ruling might disturb or

  disrupt the regulatory regime of the agency in question."                   Am.

  Auto. Mfrs. Ass'n v. Mass. Dep't of Envtl. Prot., 163 F.3d 74, 81

  (1st Cir. 1998).

              The district court found a stay appropriate until EPA

  renews ExxonMobil's permit for the Everett terminal.             It reasoned

  that   determining    permit     conditions   fell   squarely   under      EPA's

  authority, that EPA was better suited than the court to determine

  the scientific and policy issues raised by ExxonMobil's need to

  consider the climate change factors, that EPA's renewal of the

  permit might moot the Foundation's request for injunctive relief,

  and that resolving the case on the merits would take at least as

  long   as   EPA's    projected    timeline    for    renewing   the   permit.

  Conservation Law Found., Inc., 448 F. Supp. 3d at 12.

               1.     Primary Jurisdiction and Citizen Suits

              The Foundation brought this action under the citizen

  suit provisions of the CWA and RCRA, and the Foundation argues

  that suits brought under those provisions bar courts from applying


                                      - 17 -
Case: 20-1456   Document: 54 Page:
        Case 1:16-cv-11950-MLW     18
                               Document Date
                                        111 Filed: 07/01/2021PageEntry
                                             Filed 07/01/21       18 ofID:
                                                                        28 6431774



  the primary jurisdiction doctrine.             Citizen suits "function as a

  form of statutory enforcement in addition to, or in conjunction

  with,    enforcement     by     an    administrative      agency    or   other

  governmental entity."      Chico Serv. Station, Inc. v. Sol P.R. Ltd.,

  633 F.3d 20, 27 (1st Cir. 2011) (quoting Esso Standard Oil Co.

  (P.R.) v. Rodríguez–Pérez, 455 F.3d 1, 5 n.2 (1st Cir. 2006)).              In

  other words, citizen suit provisions demonstrate circumstances

  where Congress wanted to allow individuals to bring lawsuits, even

  where an agency has some authority.               The primary jurisdiction

  doctrine, on the other hand, is a form of abstention, that is, "a

  prudential mechanism that allows federal courts to take note of

  and weigh significant and potentially conflicting interests that

  were not –– or could not have been –– foreseen by Congress at the

  time that it granted jurisdiction for a given class of cases to

  the courts."     Id. at 31; see United States v. Culliton, 328 F.3d

  1074, 1082 (9th Cir. 2003) ("Whether the doctrine of primary

  jurisdiction applies in any particular situation depends on 'the

  extent to which Congress, in enacting a regulatory scheme, intends

  an administrative body to have the first word on issues arising in

  juridical proceedings.'" (quoting United States v. Gen. Dynamics

  Corp., 828 F.2d 1356, 1362 (9th Cir. 1987))).              We ourselves have

  previously    recognized      some   tension    between   citizen   suits   and

  Burford abstention.      See generally Chico, 633 F.3d at 30-31.




                                       - 18 -
Case: 20-1456   Document: 54 Page:
        Case 1:16-cv-11950-MLW     19
                               Document Date
                                        111 Filed: 07/01/2021PageEntry
                                             Filed 07/01/21       19 ofID:
                                                                        28 6431774



              In Chico, we examined whether Burford abstention, a type

  of abstention related to the doctrine of primary jurisdiction, was

  applicable to a suit brought under RCRA's citizen suit provision.

  633 F.3d at 30.    We began our abstention discussion by taking note

  of a bedrock principle:

              Abstention occupies an uneasy position in the
              jurisprudence of federal court jurisdiction.
              As the common refrain goes, "federal courts
              have a 'virtually unflagging obligation . . .
              to exercise the jurisdiction given them.'"
              Ankenbrandt v. Richards, 504 U.S. 689, 705
              (1992) (quoting Colo. River Water Conservation
              Dist. v. United States, 424 U.S. 800, 817
              (1976)); United States v. Fairway Capital
              Corp., 483 F.3d 34, 44 (1st Cir. 2007) (same).
              This all but unyielding duty to exercise
              jurisdiction rests on the "the undisputed
              constitutional principle that Congress, and
              not the Judiciary, defines the scope of
              federal      jurisdiction      within      the
              constitutionally permissible bounds."      New
              Orleans Pub. Serv., Inc. v. Council of New
              Orleans (NOPSI), 491 U.S. 350, 359 (1989); see
              also Cohens v. Virginia, 19 U.S. 264, 404
              (1821) (federal courts "have no more right to
              decline the exercise of jurisdiction which is
              given, than to usurp that which is not").

  Chico, 633 F.3d at 28-29.       In our consideration of the abstention

  issue before the court, we observed that most courts to consider

  the issue, under either Burford abstention or the doctrine of

  primary jurisdiction, had found abstention improper.              Id. at 30.

  We then explained that Congress had recognized in RCRA's citizen

  suit   provision    "the    specific    clash   of   interests"     we   were

  considering with respect to abstention, and we thought abstention



                                     - 19 -
Case: 20-1456   Document: 54 Page:
        Case 1:16-cv-11950-MLW     20
                               Document Date
                                        111 Filed: 07/01/2021PageEntry
                                             Filed 07/01/21       20 ofID:
                                                                        28 6431774



  might "threaten[] an 'end run around RCRA,' and would substitute

  our judgment for that of Congress about the correct balance between

  respect   for    state   administrative     processes   and   the    need   for

  consistent and timely enforcement of RCRA."             Id. at 31 (quoting

  PMC, Inc. v. Sherwin–Williams Co., 151 F.3d 610, 619 (7th Cir.

  1998)).    Nevertheless, we declined to categorically rule out the

  possibility of abstention in RCRA in citizen suits.           Id.     Instead,

  we   expressed     our   view   that    the     "circumstances      justifying

  abstention will be exceedingly rare."           Id. at 32.

              Reasoning by analogy, the Foundation argues that the

  circumstances justifying the doctrine of primary jurisdiction

  should be exceedingly rare -- and, in fact, nonexistent -- when a

  suit is brought under the citizen suit provisions of the CWA and

  RCRA.   Because we find abstention improper in the circumstances of

  this particular case, however, we need not determine whether the

  doctrine of primary jurisdiction doctrine is, as the Foundation

  urges, inapplicable to every case brought under the citizen suit

  provisions of the CWA and RCRA.        See Baykeeper v. NL Indus., Inc.,

  660 F.3d 686, 695 (3d Cir. 2011) (finding abstention improper while

  declining to impose a general rule as to the applicability of the

  primary jurisdiction doctrine to cases brought under citizen suit

  provisions).     We now explain why we find abstention improper here.

                                   2.    Review

              To start, we must decide what standard we ought to apply


                                     - 20 -
Case: 20-1456   Document: 54 Page:
        Case 1:16-cv-11950-MLW     21
                               Document Date
                                        111 Filed: 07/01/2021PageEntry
                                             Filed 07/01/21       21 ofID:
                                                                        28 6431774



  in reviewing the stay order, but the parties have hardly discussed

  this issue.      Our caselaw does not readily provide an answer.

  Compare U.S. Pub. Interest Research Grp. v. Atl. Salmon of Me.,

  LLC, 339 F.3d 23, 34 (1st Cir. 2003) (suggesting that a district

  court has some discretion over whether to stay a case under the

  primary jurisdiction doctrine), with Newspaper Guild of Salem,

  Local 105 of Newspaper Guild v. Ottaway Newspapers, Inc., 79 F.3d

  1273, 1283 (1st Cir. 1996) ("We review de novo the district court's

  implicit   jurisdictional     finding    that   the   Guild's   claims    fall

  within the primary jurisdiction of the NLRB."); see also U.S. Pub.

  Interest Research Grp., 339 F.3d at 34 ("[A] refusal in this case

  to make a primary jurisdiction reference prior to the state's

  issuance of the permit was neither a mistake of law nor an abuse

  of discretion.").     And other circuit courts are split over whether

  to review decisions about the application of the doctrine of

  primary    jurisdiction    for   abuse   of   discretion   or   without   any

  deference to the district court.         See Chlorine Inst., Inc. v. Soo

  Line R.R., 792 F.3d 903, 908 (8th Cir. 2015) (collecting cases);

  see generally Nicholas A. Lucchetti, One Hundred Years of the

  Doctrine of Primary Jurisdiction:         But What Standard of Review Is

  Appropriate for It?, 59 Admin. L. Rev. 849 (2007).              For present

  purposes, we assume -- favorably to ExxonMobil -- that our review

  is for abuse of discretion.       "Abuse occurs when a material factor

  deserving significant weight is ignored, when an improper factor


                                     - 21 -
Case: 20-1456   Document: 54 Page:
        Case 1:16-cv-11950-MLW     22
                               Document Date
                                        111 Filed: 07/01/2021PageEntry
                                             Filed 07/01/21       22 ofID:
                                                                        28 6431774



  is relied upon, or when all proper and no improper factors are

  assessed, but the court makes a serious mistake in weighing them."

  Indep. Oil & Chem. Workers of Quincy, Inc. v. Procter & Gamble

  Mfg. Co., 864 F.2d 927, 929 (1st Cir. 1988).

              Although there is "[n]o fixed formula" for applying the

  primary jurisdiction doctrine, W. Pac. R.R., 352 U.S. at 64, we

  have recognized three principal factors that guide whether to defer

  a matter to an agency:

              (1) whether the agency determination l[ies] at
              the heart of the task assigned the agency by
              Congress; (2) whether agency expertise [i]s
              required to unravel intricate, technical
              facts; and (3) whether, though perhaps not
              determinative, the agency determination would
              materially aid the court.

  Massachusetts v. Blackstone Valley Elec. Co., 67 F.3d 981, 992

  (1st Cir. 1995) (quoting Mashpee Tribe, 592 F.2d at 581).              We may

  also consider whether referral to the agency promotes "national

  uniformity in the interpretation and application of a federal

  regulatory regime."      Am. Auto. Mfrs. Ass'n, 163 F.3d at 81; see

  also Blackstone, 67 F.3d at 992.

              As a reminder, the district court stayed the case until

  EPA issues its new permit for ExxonMobil's Everett terminal.               As

  to   the   first   Blackstone   factor,     the   district   court   sensibly

  determined that issuing a permit and determining its terms lie at

  the heart of EPA's assigned task.         See 33 U.S.C. § 1342; Arkansas

  v. Oklahoma, 503 U.S. 91, 105 (1992) ("Congress has vested in the


                                     - 22 -
Case: 20-1456   Document: 54 Page:
        Case 1:16-cv-11950-MLW     23
                               Document Date
                                        111 Filed: 07/01/2021PageEntry
                                             Filed 07/01/21       23 ofID:
                                                                        28 6431774



  [EPA] Administrator broad discretion to establish conditions for

  NPDES permits.").

              As to the second Blackstone factor, the district court

  explained    that   --   because   the   complaint    focuses   heavily    on

  ExxonMobil's alleged failure to account for the climate change

  factors -- it would have to determine "whether and to what extent

  climatologists believe weather patterns in Boston are changing,

  and how prudent industrial engineers would respond to such changes"

  in order to grant the requested relief.          Conservation Law Found.,

  Inc., 448 F. Supp. 3d at 22.        We assume for the sake of argument

  that agency expertise would be helpful to unravel which climate

  models most accurately capture the effects of the climate change

  factors.    Cf. BASF Wyandotte Corp. v. Costle, 598 F.2d 637, 655

  (1st Cir. 1979) ("[T]he choice of statistical methods is a matter

  best left to the sound discretion of the [EPA] Administrator."

  (quoting FMC Corp. v. Train, 539 F.2d 973, 986 (4th Cir. 1976)));

  but see Me. People's All. v. Mallinckrodt, Inc., 471 F.3d 277, 293

  (1st Cir. 2006) ("[F]ederal courts have proven, over time, that

  they are equipped to adjudicate individual cases, regardless of

  the complexity of the issues involved.          Federal courts are often

  called upon to make evaluative judgments in highly technical areas

  (patent litigation is an excellent example).").

              We now turn to the third Blackstone factor -- whether

  the agency determination would materially help the court.                  Of


                                     - 23 -
Case: 20-1456   Document: 54 Page:
        Case 1:16-cv-11950-MLW     24
                               Document Date
                                        111 Filed: 07/01/2021PageEntry
                                             Filed 07/01/21       24 ofID:
                                                                        28 6431774



  course, were we to weigh each of the Blackstone factors equally,

  the first two factors might outweigh the third even if the agency

  determination underlying the stay were completely unrelated to an

  issue before the court.       But that is obviously not what is meant.

  "[T]he doctrine of primary jurisdiction is not a doctrine of

  futility; it does not require resort to 'an expensive and merely

  delaying administrative proceeding when the case must eventually

  be decided on a controlling legal issue wholly unrelated to

  determinations for the ascertainment of which the proceeding was

  sent to the agency.'"         Local Union No. 189, Amalgamated Meat

  Cutters & Butcher Workmen of N. Am., AFL-CIO v. Jewel Tea Co., 381

  U.S. 676, 686 (1965) (quoting Fed. Mar. Bd. v. Isbrandtsen Co.,

  356 U.S. 481, 521 (1958) (Frankfurter, J., dissenting)).                  So, the

  third factor can outweigh the other factors, and sometimes greatly

  so.    See    U.S.   Pub.   Interest   Research      Grp.,   339   F.3d    at   34

  (explaining    that    whether   to    apply   the    doctrine     of     primary

  jurisdiction "usually depends on whether a reference will advance

  the sound disposition of the court case and whether failure to

  refer will impair the statutory scheme or undermine the agency to

  which the reference might be made").

               The third Blackstone factor is especially salient in

  this case.     Whether and on what terms EPA issues the permit for

  the Everett terminal seems to us largely irrelevant to whether

  ExxonMobil has violated the conditions of the permit currently in


                                     - 24 -
Case: 20-1456   Document: 54 Page:
        Case 1:16-cv-11950-MLW     25
                               Document Date
                                        111 Filed: 07/01/2021PageEntry
                                             Filed 07/01/21       25 ofID:
                                                                        28 6431774



  effect.4   And it is wholly speculative whether the issuance of the

  permit will illuminate EPA's beliefs as to the best climate change

  models or how good engineers would respond to them, even if it

  must publish a draft permit, provide detailed explanations for the

  permit's conditions, and respond to public comments. See 40 C.F.R.

  §§ 124.7, 124.8, 124.11, 124.13, 124.17.             The stay also seems

  unlikely to aid in the national uniformity of the meaning of terms

  at issue in ExxonMobil's permit or the appropriate scope of climate

  change regulations since EPA is not tasked with interpreting them.

  See Astiana v. Hain Celestial Grp., Inc., 783 F.3d 753, 761 (9th

  Cir. 2015) ("Common sense tells us that even when agency expertise




  4  See, e.g., Sierra Club, Inc. v. Granite Shore Power LLC, No.
  19-CV-216-JL, 2019 WL 8407255, at *13 (D.N.H. Sept. 13, 2019) ("At
  its core, the EPA's current permit adjudication concerns the
  content and scope of [the facility's] future permit conditions.
  This is a very different determination than whether [the facility]
  is operating in compliance with its current permit conditions."
  (citation omitted)) (denying motion to stay citizen suit alleging
  violations of existing NPDES permit under primary jurisdiction
  doctrine notwithstanding pending permit renewal proceeding);
  Student Pub. Interest Research Grp. of N.J., Inc. v. Fritzsche,
  Dodge & Olcott, Inc., 579 F. Supp. 1528, 1537-38 (D. N.J. 1984),
  aff’d, 759 F.2d 1131 (3d Cir. 1985) ("Defendant's argument confuses
  two events: the present citizen's suit, to enforce an existing
  NPDES permit; and a renewal application") (rejecting argument that
  citizen suit alleging violation of NPDES permit should be stayed
  pending permit reissuance); Ill. Pub. Interest Research Grp., 835
  F. Supp. at 1076 (finding primary jurisdiction inapplicable where
  citizen suit seeks enforcement of existing permit terms); cf.
  Student Pub. Interest Research Grp. of N.J., Inc. v. Monsanto Co.,
  600 F. Supp. 1479, 1483 (D.N.J. 1985) ("The pendency of a [permit]
  modification proceeding does not excuse violations of a permit
  prior to actual modification:     a modification request does not
  stay existing permit limitations.").


                                     - 25 -
Case: 20-1456   Document: 54 Page:
        Case 1:16-cv-11950-MLW     26
                               Document Date
                                        111 Filed: 07/01/2021PageEntry
                                             Filed 07/01/21       26 ofID:
                                                                        28 6431774



  would be helpful, a court should not invoke primary jurisdiction

  when the agency is aware of but has expressed no interest in the

  subject matter of the litigation."); see also Student Pub. Interest

  Research Grp. of N.J., Inc. v. Monsanto Co., 600 F. Supp. 1479,

  1483 (D.N.J. 1985) ("[W]hatever uniformity the EPA hoped to achieve

  presumably was expressed through the issuance of permits.").5

  After all, ExxonMobil has represented that its permit application

  seeks the issuance of a permit that is similar "in all material

  aspects" to the one currently in effect.

              For these reasons, we find unconvincing the district

  court's rationale that EPA's determination on the permit could

  render "most of th[e] case moot" since the Foundation has sought

  injunctive relief and since the new permit might cover some or all

  of the behavior the Foundation seeks to enjoin.           Conservation Law

  Found., Inc., 448 F. Supp. 3d at 24.             The district court also

  reasoned that even if the new permit did "not directly address

  climate change," it would "generate a fuller administrative record

  to which [it could] refer to discern the meaning of particular

  terms" in the permit.      Id. at 23.     That may be so, but we are not




  5  EPA is well aware of this litigation. In fact, EPA's statements
  in this case have expressly discounted concerns with any regulatory
  interference (indicating in a letter filed in this matter that the
  threat that "rulings in this case could be contrary to EPA's
  programs" is no greater than that "present in most private
  environmental litigation"). Further, EPA was invited to comment
  on this lawsuit and expressly declined to do so.


                                     - 26 -
Case: 20-1456   Document: 54 Page:
        Case 1:16-cv-11950-MLW     27
                               Document Date
                                        111 Filed: 07/01/2021PageEntry
                                             Filed 07/01/21       27 ofID:
                                                                        28 6431774



  satisfied that a stay awaiting EPA's decision on ExxonMobil's

  permit for this reason would "materially" help the district court.6

               After considering the Blackstone factors, we balance

  them "against the potential for delay inherent in the decision to

  refer an issue to an administrative agency."                        Am. Auto. Mfrs.

  Ass'n, 163 F.3d at 81.7          Since the Blackstone factors do not weigh

  in   favor   of   the     stay    envisioned    by    the   district        court,   any

  potential    delay      only     furthers   our      view    that     the    stay    was

  unjustified.      We add that, despite the district court ruling on

  ExxonMobil's motion to dismiss in March 2019, the parties have not

  even begun discovery.            The district court explained that, in its

  view,   even      under     an    "ambitious,        and    perhaps    unrealistic,

  schedule," discovery and briefing on summary judgment would take


  6  We can imagine much more salient agency determinations, though
  we do not suggest that a stay to refer such determinations to EPA
  would satisfy the Blackstone factors or that it would be proper
  for the district court on remand to refer such determinations to
  the agency at this stage of the litigation. EPA's determination
  would much more likely aid the district court if, for example, it
  were to consider the meaning of the terms as used in ExxonMobil's
  permit whose terms are currently in effect.
  7  In American Automobile Manufacturers, we advised that where
  delay would potentially be too great to justify a referral, a
  district could, for example, "refer a matter to an administrative
  agency, explicitly providing, however, that if the agency fails to
  rule within a reasonable amount of time, the court would either
  vacate the referral order and decide the matter itself, or issue
  an order under 5 U.S.C. § 706(1), which authorizes courts to
  'compel agency action . . . unreasonably delayed.'" 163 F.3d at
  82. There, we stayed proceedings to afford one of the parties the
  opportunity to obtain a ruling from EPA, but we warned that if no
  agency ruling was forthcoming in 180 days, we would decide the
  issues in the case without EPA's guidance. Id. at 86–87.


                                         - 27 -
Case: 20-1456   Document: 54 Page:
        Case 1:16-cv-11950-MLW     28
                               Document Date
                                        111 Filed: 07/01/2021PageEntry
                                             Filed 07/01/21       28 ofID:
                                                                        28 6431774



  over a year.     Conservation Law Found., Inc., 448 F. Supp. 3d at

  26.   Although the district court foresaw the issuance of the new

  permit as mooting many of the issues in the case, it is unclear

  how, as it believed, "deferring to the EPA until at least October

  2021 [w]ould not delay the resolution of the issues involved in

  this case."    Id.   Even if EPA issues ExxonMobil's permit by EPA's

  proposed deadline and even if the permit moots the Foundation's

  request for injunctive relief, the parties would still have to

  begin discovery on the counts alleging past violations.              Indeed,

  the district court held that the Foundation's complaint adequately

  alleged that ExxonMobil was or is contributing to an "imminent and

  substantial    endangerment     to    health   or   the   environment"     in

  violation of RCRA.       42 U.S.C. § 6972(a)(1)(B).         And that count

  does not even involve consideration of the permit's terms.

              In conclusion, we think the district court erred in

  granting a stay under the doctrine of primary jurisdiction until

  EPA issues a new permit for ExxonMobil's Everett terminal.

                               III.     Conclusion

              For the foregoing reasons, we vacate the stay order and

  remand for proceedings not inconsistent with this opinion.             Costs

  to the appellant.




                                       - 28 -
